Acknowledgment
The amendment filed on 14 May, 2021, responding to the Office Action mailed on 15 April, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Response to Arguments
Applicant’s arguments, see page 6, filed 14 May, 2021, with respect to the rejection of claims 1-8 over Kang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Applicant’s arguments, see page 6, filed 14 May, 2021, with respect to the rejection of claims 9-15 and 18-20 regarding Kang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection for claims 9-15 and 18-29 is made over Mandlik in view of U.S. 2017/0221982 (Park).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0241076 (Mandlik) or in the alternative over Mandlik and U.S. 2017/0221982 (Park).
Regarding claim 9 Mandlik teaches and suggests at annotated Figure 9 a display substrate comprising: 
a base substrate, 910 [0120]; 
a plurality of thin film transistors, i.e. OLED display device 901 [0120], on the base substrate, as shown; and 
an encapsulating layer, 903 [0120], on a side of the plurality of thin film transistors distal to the base substrate, as shown, for encapsulating the display 
wherein a part of the encapsulating layer substantially surrounds at least a part of a side surface of the base substrate, as shown.

    PNG
    media_image1.png
    673
    626
    media_image1.png
    Greyscale
At [0132], Mandlik teaches:
[0132] As described above, embodiments provided herein using thin film encapsulation may provide the ability to make products (such as those comprising an OLED display) with the device(s) very close to the edge of the substrate. This may provide, for example, truly borderless (or near borderless) displays, either for viewing as a single display, or when tiling multiple devices to make a larger display system. Although the examples provided below will be described with reference to a display, embodiments providing electrical contacts to the device(s) disposed on the substrate may be equally applicable to other types of devices, such as the types of devices provided as examples herein (e.g. solar cells, thin film batteries, organic electronic devices, etc). 
If it is determined that Mandlik does not teach a plurality of thin film transistors on the base substrate, Examiner notes that regarding claim 9, Park teaches at annotated Figure 6 a display substrate comprising: 
a base substrate, 110 [0049]; 
a plurality of thin film transistors, 250 [0058], on the base substrate, as shown; and 

    PNG
    media_image2.png
    679
    680
    media_image2.png
    Greyscale
an encapsulating layer, 453 [0058], on a side of the plurality of thin film transistors distal to the base substrate, as shown, for encapsulating the display substrate, as shown; 
wherein a part of the encapsulating layer substantially surrounds at least a part of a side surface of the base substrate, annotated and as shown.
Taken as a whole, the prior art is directed to OLED devices.  Park teaches that when the OLED is integrated with a TFT that a display can be made [0043-44].  An artisan would find it desirable to configure an OLED device as a display to service the mobile communications display market.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 9 comprising a plurality of thin film transistors on the base substrate as taught by Park to configure the OLED device as display and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 10 which depends upon claim 9, Park and/or Mandlik teach the 
Regarding claim 11 which depends upon claim 10, Mandlik teaches and Park suggests the side part of the encapsulating layer substantially surrounds an entire perimeter of the side surface of the base substrate and Examiner takes the position that the side part of the encapsulating layer substantially surrounds an entire perimeter of the side surface of the base substrate is merely a design choice to maximize the seal area to maximize the resistance to water and moisture diffusion as taught by Mandlik.
Regarding claim 12 which depends upon claim 10, Park teaches the bottom surface of the base substrate constitutes a bottom surface of the display substrate.
Regarding claim 13 which depends upon claim 10, Park teaches any signal line of the display substrate, e.g. gate electrode 170, is on a side of the top surface distal to 
Regarding claim 14 which depends upon claim 10, Mandlik and Park teach a projection of the encapsulating layer on a plane containing the bottom surface of the base substrate substantially covers a projection of the base substrate on the plane containing the bottom surface of the base substrate.
Regarding claim 15 which depends upon claim 10, Mandlik and Park teach a contact interface between the encapsulating layer and the base substrate is substantially on the side surface of the base substrate.
Regarding claim 18 which depends upon claim 9, Park teaches the base substrate is a flexible substrate at [0060] and Mandlik teaches the base substrate is a flexible base substrate as a suitable modification of the device of claim 9 at [0131].
Regarding claim 19 which depends upon claim 9, Park teaches the display substrate is an organic light emitting diode display substrate further comprising a plurality of organic light emitting diodes, 290/330/340 [0058-59] on the base substrate, 110, and encapsulated by the encapsulating layer, 453.
Regarding claim 20 Park teaches a display apparatus [0042] comprising the display substrate of claim 9.
Allowable Subject Matter
Claims 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 16 the prior art does not teach the device of claim 10, further comprising a planarization layer on a side of the encapsulating layer distal to the base substrate; and an auxiliary encapsulating layer on a side of the planarization layer distal to the encapsulating layer.
Claim 17 depends upon claim 16 and is allowable on that basis.
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose the method of claim 1 comprising cutting the mother substrate to separate a portion of the mother substrate from a remainder of the mother substrate thereby forming a base substrate.
Claims 2-8 depend directly or indirectly on claim 1 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893